Title: From Thomas Jefferson to Etienne Lemaire, 25 September 1806
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Dear Sir
                            
                            Monticello Sep. 25. 06.
                        
                        I shall leave this place on the 1st. of Oct. and be with you to a late breakfast on the 11th. unless rain or
                            other accident should delay me. from the accounts I recieve of the excess of the drought in the whole country round
                            Washington, and the want of vegetables for winter use, would it not be adviseable to send for our winter’s stock from
                            Philadelphia? I am told the seasons have been favorable there, & that we may get in abundance & cheap, potatoes,
                            carrots, turnips, cabbages &c. but perhaps it may be as yet a little too early for the market of these articles
                            & consequently that it may as well lie till I return to Washington. we have bad news for Edy. her sister Patty died a few
                            days ago of a dropsy. John Freeman is ill now, for the 6th. day of a fever, which has as yet shewn no signs of abatement.
                            should he recover even quickly, he will be too weak to return with me. I salute you with esteem & affection.
                        
                            Th: Jefferson
                            
                        
                    